DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 3-12, and 14-20 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 03/22/2021 are acknowledged.  Claims 1, 4, 8, 9, 12, 14, 17, and 18 are amended. Claims under consideration in the instant office action are claims 1, 3-12, and 14-20.
 Applicants' arguments, filed 03/22/2021, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1, 5-6, 11, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamido (Lipid Composition of Platelets From Patients With Atherosclerosis: Effect of Purified Eicosapentaenoic Acid Ethyl Ester Administration, Lipids, 1988, 23(10), pp. 917-923, as disclosed in IDS) in view of Borow (Biologic plausibility, cellular effects, and molecular mechanisms of eicosapentaenoic acid (EPA) in atherosclerosis, Atherosclerosis, 2015, 242, pp. 357-366) and Hong (Coronary artery calcification and risk factors for atherosclerosis in patients with venous thromboembolism, Atherosclerosis, 2005, 183, pp. 169-174).
Rejection
Kamido teaches the effects of lipid composition in patients with and without atherosclerosis after administration of the purified ethyl ester derivative of eicosapentaenoic acid (“EPA”) (see abstract). Kamido teaches plasma levels of total cholesterol and low density lipoprotein (“LDL”)-cholesterol decreased after administration of EPA ethyl ester to patients with and without atherosclerosis in an amount of 1.8 g/day for 4 – 10 weeks (pg. 917, right column, paragraphs 1, 2, pg.920, Fig. 1).  While the instant claim appreciates the new characteristics of reducing and preventing membrane cholesterol domain formation by administration of an EPA derivative, Kamido administers EPA ethyl ester to patients with and without atherosclerosis, thus meeting the limitation of preventing membrane cholesterol domain formation. Kamido teaches administration of an EPA derivative to the same patient population instantly claimed.
Kamido does not teach that the administration of EPA reduces low density lipoprotein (LDL) oxidation.  Kamido does not teach selecting a subject having a non-fasting serum glucose level of at least 200 mg/dL.  

Hong is drawn towards risk factors of atherosclerosis (see abstract).  Hong teaches non-fasting glucose levels of ≥ 200 mg/dl as a risk factor for atherosclerosis (pg. 170, left column, fourth paragraph).
It would have been obvious to one of ordinary skill in the art to administer EPA to reduce LDL oxidation, as suggested by Borow, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since Omega-3 PUFA’s such as EPA can reduce LDL oxidation as taught by Borow (pg. 358, left column, fourth paragraph), with a reasonable expectation of success absent evidence of criticality of the particular steps.
It would have been obvious to one of ordinary skill in the art to select a subject having a non-fasting serum glucose level of at least 200 mg/dL, as suggested by Hong, and produce the instant invention.  One of ordinary skill in the art would have been motivated to do so since Hong teaches non-fasting glucose levels of ≥ 200 mg/dl as a risk factor for atherosclerosis (pg. 170, left column, fourth paragraph), with a reasonable expectation of success absent evidence of criticality of the particular steps.
Regarding the limitation of wherein a concentration of eicosapentaenoic acid or derivative thereof in the subject is sustained within a micromolar range after administration of the pharmaceutical composition of at least about 0.5 μM in plasma and/or serum of the subject, and wherein the reducing In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  The court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  (MPEP 2111.04 I).
Regarding the newly amended limitation, filed 05/21/2020, Kamido teaches the active steps of the claimed invention of administering to a subject a composition comprising eicosapentaenoic acid, wherein Kamido teaches plasma levels of total cholesterol and low density lipoprotein (“LDL”)-cholesterol decreased after administration of EPA ethyl ester to patients with and without atherosclerosis in an amount of 1.8 g/day for 4 – 10 weeks (pg. 917, right column, paragraphs 1, 2, pg.920, Fig. 1).  When the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the physiological activity, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  The court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  (MPEP 2111.04 I).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kamido (Lipid Composition of Platelets From Patients With Atherosclerosis: Effect of Purified Eicosapentaenoic Acid Ethyl Ester Administration, Lipids, 1988, 23(10), pp. 917-923, as disclosed in IDS), Borow (Biologic plausibility, cellular effects, and molecular mechanisms of eicosapentaenoic acid (EPA) in atherosclerosis, Atherosclerosis, 2015, 242, pp. 357-366), and Hong (Coronary artery calcification and risk factors for atherosclerosis in patients with venous thromboembolism, Atherosclerosis, 2005, 183, pp. 169-174) as applied to claims 1, 5-6, 11, 12, and 14-20 above, and further in view of Gillies (US 2013/0261180).
The teachings of Kamido, Borow, and Hong are presented above.
Kamido, Borow, and Hong do not teach wherein the LDL oxidation is sdLDL oxidation.
Gillies is drawn towards maintaining or lowering lipoprotein-associated phospholipase A2 ["Lp-PLA2"] levels by administering an effective amount of EPA (see abstract).  Gillies teaches method for lowering sdLDL levels in a normal subject which comprises administering an effective amount of EPA (paragraph 0035). While the instant claim appreciates the new characteristics of reducing and preventing membrane cholesterol domain formation by administration of an EPA derivative, Gillies administers EPA to patients with and without cardiovascular disease, thus meeting the limitation of preventing membrane cholesterol domain formation since such physiological activity is presumed to 
It would have been obvious to one of ordinary skill in the art to reduce LDL oxidation in a subject wherein the LDL oxidation is sdLDL oxidation, as suggested by Gillies, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since EPA can lower sdLDL levels as taught by Gillies, with a reasonable expectation of success absent evidence of criticality of the particular steps.

Claims 4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kamido (Lipid Composition of Platelets From Patients With Atherosclerosis: Effect of Purified Eicosapentaenoic Acid Ethyl Ester Administration, Lipids, 1988, 23(10), pp. 917-923, as disclosed in IDS), Borow (Biologic plausibility, cellular effects, and molecular mechanisms of eicosapentaenoic acid (EPA) in atherosclerosis, Atherosclerosis, 2015, 242, pp. 357-366), and Hong (Coronary artery calcification and risk factors for atherosclerosis in patients with venous thromboembolism, Atherosclerosis, 2005, 183, pp. 169-174) as applied to claims 1, 4-6, 11, 12, and 14-20 above, and further in view of Manku (US 2011/0236476).
The teachings of Kamido, Borow, and Hong are presented above.
Kamido, Borow, and Hong do not teach wherein the pharmaceutical composition comprises at least 80%, at least 90%, at least 95%, or at least 96%, by weight of all fatty acids (and/or derivatives thereof) present, eicosapentaenoic acid.  Kamido, Borow, and Hong do not teach a method of reducing LDL oxidation in a subject further comprising determining a baseline oxidized LDL level in the subject prior to administering to the subject the pharmaceutical composition or further comprising determining a second oxidized LDL level in the subject after administering to the subject the pharmaceutical composition, wherein the second oxidized LDL level is not greater than, not significantly greater than, or LDL level and/or wherein the second oxidized LDL level is not greater than, not significantly greater than, or lower than the baseline oxidized LDL level in comparison to a second subject who has received docosahexaenoic acid with no eicosapentaenoic acid or with less eicosapentaenoic acid than the subject.  Kamido, Borow, and Hong do not teach a method of reducing LDL oxidation in a subject wherein the subject has a baseline triglyceride level of at least 500 mg/dL.  Kamido, Borow, and Hong do not teach a method of reducing LDL oxidation in a subject wherein the subject is on statin therapy, or optionally stable statin therapy.
Manku teaches compositions comprising EPA and methods of treating cardiovascular diseases by administering such compositions (see abstract, paragraph 0004).  Manku teaches the subject being treated has a baseline triglyceride level, prior to treatment with the compositions, greater than about 150 mg/dl or greater than about 175 mg/dl, for example about 200 mg/dl to about 600 mg/dl or about 200 mg/dl to about 500 mg/dl (paragraph 0063).  Manku teaches measuring baseline levels of one or more markers prior to dosing the subject or subject group. In another embodiment, the methods comprise administering a composition to the subject after baseline levels of one or more markers are determined, and subsequently taking an additional measurement of said one or more markers (paragraph 0110).  Manku teaches measuring for a reduction of LDL levels in a subject compared to baseline (paragraph 0064).  Manku teaches administering a composition comprising EPA to reduce triglyceride levels in a subject or subjects when treatment with a statin or nicotinic acid extended-release monotherapy is considered inadequate (paragraph 0067). Manku teaches the administration of 97% pure EPA to subjects (paragraph 0012).
It would have been obvious to one of ordinary skill in the art to reduce LDL oxidation in a subject further comprising determining a baseline oxidized LDL level in the subject prior to administering to the subject the pharmaceutical composition or further comprising determining a second oxidized LDL level in the subject after administering to the subject the pharmaceutical composition, wherein the second LDL level is not greater than, not significantly greater than, or lower than the baseline oxidized LDL level and/or wherein the second oxidized LDL level is not greater than, not significantly greater than, or lower than the baseline oxidized LDL level in comparison to a second subject who has received docosahexaenoic acid with no eicosapentaenoic acid or with less eicosapentaenoic acid than the subject, as suggested by Manku, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since Manku teaches determining various markers of LDL levels compared to baseline within a subject group in order to determine the efficacy of the therapy, with a reasonable expectation of success absent evidence of criticality of the particular steps.
Regarding the limitation of wherein the subject has a baseline triglyceride level of at least 500 mg/dL, Manku teaches the subject being treated has a baseline triglyceride level, prior to treatment with the compositions, greater than about 150 mg/dl or greater than about 175 mg/dl, for example about 200 mg/dl to about 600 mg/dl or about 200 mg/dl to about 500 mg/dl (paragraph 0063). Even though the range for baseline levels as taught by Manku is not the same as the claimed baseline levels, Manku does teach an overlapping range of baseline levels, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of baseline levels is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the baseline levels in order to treat the appropriate patient populations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 3-12, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,172,818.
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims both recite similar methods of reducing LDL oxidation.  U.S. Patent No. 10,172,818is drawn towards a method of reducing sdLDL oxidation by administering 4 g of EPA.
U.S. Patent No. 10,172,818does not teach an exemplified method of reducing or preventing LDL oxidation by administering an effective amount of EPA.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to reduce or prevent LDL oxidation by administering an effective amount of EPA since U.S. Patent No. 10,172,818 recites an overlapping genus of treatments, with a reasonable expectation of success absent evidence of criticality of the particular formulation.

Conclusion
Claims 1, 3-12, and 14-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW P LEE/Examiner, Art Unit 1628             

/SAVITHA M RAO/Primary Examiner, Art Unit 1629